           Case 1:20-cv-04044-JMF Document 22 Filed 10/27/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
155 WOOSTER LLC,                                                       :
                                                                       :
                                    Plaintiff,                         :   20-CV-4044 (JMF)
                                                                       :
                  -v-                                                  :       ORDER
                                                                       :
LORI BRUNO, et al.,                                                    :
                                                                       :
                                    Defendants.                        :
                                                                       :
---------------------------------------------------------------------- X


JESSE M. FURMAN, United States District Judge:

        On September 17, 2020, Plaintiff 155 Wooster LLC (“155 Wooster”) filed a motion for

summary judgment against Defendant Lori Bruno pursuant to Rule 56(a) of the Federal Rules of

Civil Procedure. See ECF No. 14. In its motion, 155 Wooster seeks summary judgment on the

second and third causes of action in its Amended Complaint, see ECF No. 8 ¶¶ 43-57, as well as

a dismissal of Bruno’s affirmative defenses, see ECF No. 9 at 12. As Bruno did not file any

opposition to the motion, the Court, on October 9, 2020, ordered her to show cause by October

23, 2020, why 155 Wooster’s motion should not be deemed unopposed. ECF No. 21. The Court

warned Bruno that failure to show such good cause “will result in [155 Wooster’s] motion being

deemed unopposed.” Id. Bruno has not filed any opposition.

        An unopposed motion for summary judgment may be granted “only if the facts as to

which there is no genuine dispute show that the moving party is entitled to judgment as a matter

of law.” Champion v. Artuz, 76 F.3d 483, 486 (2d Cir. 1996) (internal quotation marks omitted).

Upon review of 155 Wooster’s motion papers and supporting evidence, the motion is

GRANTED in its entirety, substantially for the reasons stated in 155 Wooster’s memorandum of
Case 1:20-cv-04044-JMF Document 22 Filed 10/27/20 Page 2 of 2
